USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#: ,
UNITED STATES DISTRICT COURT DATE FILED: “7 j/ 5%)

SOUTHERN DISTRICT OF NEW YORK

  

 

MATTHEW J. LARKIN,
Plaintiff,
-against-

TRANS UNION, LLC; EXPERIAN 19-CV-8349 (ALC)
INFORMATION SOLUTIONS, INC.;

CAPITAL ONE BANK USA, N.A.; CREDIT ORDER OF SERVICE
ACCEPTANCE CORPORATION; FIRST
ELECTRONIC BANK; AND VERIZON
COMMUNICATIONS, INC.,,

Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Plaintiff, currently incarcerated in F.C.I. Otisville, located in Otisville, New York, brings
this pro se action alleging that Defendants violated his rights under the Fair Credit Reporting
Act, 15 U.S.C. § 1681, et seg. By order dated September 10, 2019, the Court granted Plaintiffs
request to proceed without prepayment of fees, that is, in forma pauperis:

DISCUSSION

A. Service on Defendants

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process ... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).

 

 
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summons and complaint until the Court reviewed the complaint and ordered that a summons be
issued. The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur vy, Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiffs responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F, App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendants Trans Union, LLC; Experian
Information Solutions, Inc.; Capital One Bank, USA, N.A.; Credit Acceptance Corporation; First
Electronic Bank; and Verizon Communications, Inc., through the U.S. Marshals Service, the
Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form
(“USM-285 form”) for each of these Defendants. The Clerk of Court is further instructed to issue
a summons and deliver to the Marshals Service all the paperwork necessary for the Marshals
Service to effect service upon these Defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.
The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Trans Union, LLC; Experian Information Solutions, Inc.; Capital One Bank, USA,

2

 

 
N.A,; Credit Acceptance Corporation; First Electronic Bank; and Verizon Communications, Inc.,
and deliver all documents necessary to effect service to the U.S. Marshals Service

The Clerk of Court is directed to docket this as a “written opinion” within the meaning of
Section 205(a)(5) of the E-Government Act of 2002.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: September 18, 2019 [Ayrte (Lae
New York, New York / o

ANDREW L. CARTER, JR.
United States District Judge

 

 
DEFENDANTS AND SERVICE ADDRESSES

Trans Union, LLC

c/o Corporation Service Company
80 State Street

Albany, New York 12207-2543

Experian Information Solutions, Inc.
c/o/ CT Corporation System

11 8th Avenue, 13th Floor

New York, New York 10011

Capital One Bank, USA, N.A.
1680 Capital One Drive
McLean, Virginia 22101

Credit Acceptance Corporation
25502 W. 12 Mile Road
Southfield, Michigan 48034

First Electronic Bank
2150S. 1300 East

Suite 400

Salt Lake City, Utah 84106

Verizon Communications, Inc.
140 West Street
New York, New York 10007

 
